Title: From John Adams to John Marshall, 2 August 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Aug 2d 1800.

Last night I received your favor of the 24th of July. The letter to Mr. Adams dated the 24th of July, I have read & as I see no reason to desire any alteration in it, I shall give it to Gen Lincoln, the collector at Boston, to be by him sent to Hamburg or Amsterdam, by the first good opportunity. The duplicate & triplicate you may send by such opportunities as may be presented to you. Mr. Kings dispatches No 71 & 72 I have read and if you think proper, you may authorize Mr. King, if he thinks it proper to communicate to the court, in any manner he thinks most decent, the congratulations of his government, & if he pleases, of the President, on the kings fortunate escape from the attempt of an assassin—The mighty bubble, it seems, is burst of a projected combination of all the North of Europe against France. This mighty design, which was held up in terror before my eyes to intimidate me from sending Envoys to France is evaporated in smoke. Indeed I never could hear it urged against the mission to France without laughter.—The Jewels for Tunis are a more serious object. When I read over all the dispatches from the Barbary states, I remember your predecessor consulted me, concerning these jewells. His opinion was, that it was best to make the present, rather than hazard a rupture. After the expenditure of such great sums, I thought with him, that it would be imprudent to hazard an interuption of the peace on account of these jewells; & I presume he wrote to Mr. Eaton or Mr. Smith accordingly. I am still of the same opinion.
I see no objection against requesting Mr. Smith & all the consuls in the Barbary States to keep Mr. King informed of the general state of affairs. It will be of service to the public that our minister at London should know as much information as possible concerning our affairs in those Countries. I return Mr. Kings dispatches 71 & 72.
With high regard,
